Citation Nr: 1631901	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  08-23 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel







INTRODUCTION

The Veteran served on active duty from November 1972 to April 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from three rating decisions of the VA RO.  A July 2007 rating decision denied service connection for a finger disability, to include residuals of an injury to the right little finger, and residuals of cold injury to the fingers generally.  An April 2010 rating decision denied service connection for a right shoulder disability.  A December 2011 rating decision continued the 10 percent rating of the Veteran's left knee disability. 

In July 2012, the Board remanded the Veteran's claims for further development.

In September 2015, the Board denied the Veteran's service connection claims for a right shoulder disability and a disability of the fingers, as well as for a rating higher than 10 percent for left knee disability.

The Veteran subsequently appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2016 order, the Court granted the parties' June 2016 Joint Motion for Partial Remand (JMPR) and vacated the Board's September 2015 decision to the extent that it denied an increased rating for left knee disability.  The Court dismissed the issues of service connection for right shoulder and disability of the fingers.

In July 2016, the Veteran filed a VA Form 21-526 EZ seeking service connection for left foot tendon strain, pityriasis rosea, pseudofolliculitis barbae, headaches secondary to service-connected septal perforation, gout secondary to service-connected left knee disability, pes planus, loss of smell secondary to service-connected septal perforation, and left thigh and right knee disabilities secondary to service-connected left knee disability, as well as an increased rating for hemorrhoids.  These claims are REFERRED to the RO for the appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Consistent with the findings of the 2016 JMPR, the increased rating claim must be remanded to afford the Veteran an additional examination of the left knee as the examinations relied upon to support the Board's September 2015 denial failed to address the onset of pain during range-of-motion testing that resulted in functional loss. 

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims file any outstanding VA medical evidence, provide the Veteran with a VA examination to determine the current nature and severity of his service-connected left knee disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.  The claims file should be made available to and reviewed by the examiner. 

After reviewing the claims file and examining the Veteran, the examiner is asked to:

(a).  Identify all left knee pathology found to be present. 

(b).  Conduct all indicated tests and studies, to include range of motion studies (active motion, passive motion, weight-bearing, and nonweight-bearing), for both the joint in question and any paired joint, expressed in degrees and in relation to normal range of motion, and should describe any pain, weakened movement, excess fatigability, and incoordination present. 

*Specifically indicate, to the extent possible, when the onset of pain during range-of-motion testing results in functional loss, if applicable.  Any functional loss should be expressed in terms of additional degrees of limited motion of the Veteran's knee on repeated use or during flare-ups.  If this is not possible, the examiner should so state.  

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(c).  Provide an opinion concerning the degree of severity of any recurrent subluxation or latera instability of the left knee.   

(d).  Comment on the functional effects, if any, of his service-connected knee disability upon his ordinary activities, to specifically include work or employment.

The examiner is requested to provide a FULLY REASONED EXPLANATION for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

2.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, provide the Veteran and his representative a SSOC and an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




